NO. 07-09-0064-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JULY 20, 2009
                          ______________________________

                           GUSTAVO MENDOZA GALLARDO,

                                                                       Appellant

                                             V.

                                 THE STATE OF TEXAS,

                                                                       Appellees
                          ______________________________

                FROM THE 64th DISTRICT COURT OF HALE COUNTY;

           NO. A17752-0808; HON. ROBERT W. KINKAID, JR., PRESIDING
                      _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant Gustavo Mendoza Gallardo appeals from his conviction for the offense

of driving while intoxicated. On May 11, 2009, the clerk’s record was filed. The reporter’s

record was due on May 18, 2009. On May 26, 2009, this Court notified the reporter by

letter that the record had not been filed and to advise the Court of the status of the record

on or before June 5, 2009. On June 5, 2009, the reporter filed a motion for extension of
time to file the record, which was granted to July 6, 2009, with the admonition that no

further extensions would be granted. To date, no reporter’s record has been filed.

       Accordingly, we abate this appeal and remand the cause to the 64th District Court

of Hale County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine:

              when the reporter’s record can reasonably be transcribed into
              written form and filed in a manner that does not further delay
              the prosecution of this appeal or have the practical effect of
              depriving the appellant of their right to appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before August 19, 2009. Should further time be needed by the trial court to

perform these tasks, then same must be requested before August 19, 2009.

       It is so ordered.

                                                  Per Curiam



Do not publish.



                                             2